In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-18-00346-CV
      ___________________________

           IN RE J.T., RELATOR



              Original Proceeding
        Trial Court No. 360-530405-13


 Before Sudderth, C.J.; Meier and Birdwell, JJ.
                 Per Curiam
                          MEMORANDUM OPINION

      The court has considered Relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

Relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: October 29, 2018




                                         2